             Case 1:21-cr-00140-JDB Document 10 Filed 02/23/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :
                                                    :
        v.                                          :       Case No.: 1:21-cr-00140-JDB
                                                    :
LARRY BROCK                                         :
                                                    :
Defendant.                                          :

              NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is assigned to

Assistant United States Attorney April Ayers-Perez, who may be contacted by telephone at 956-

754-0946 or email at April.Perez@usdoj.gov. This is notice of her appearance in this matter on

behalf of the United States. This appearance is in place of Assistant United States Attorney

Ahmed Baset.



                                                Respectfully submitted,

                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney
                                                N.Y. Bar No. 4444188

                                         By:    /s/ April Ayers-Perez
                                                April Ayers-Perez
                                                Assistant United States Attorney
                                                Detailee
                                                United States Attorney’s Office
                                                District of Columbia
                                                Cell No. (956) 754-0946
                                                Texas Bar Number: 24090975
                                                April.Perez@usdoj.gov
         Case 1:21-cr-00140-JDB Document 10 Filed 02/23/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 23rd day of February 2021, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.

                                            /s/ April Ayers-Perez
                                                April Ayers-Perez
                                                Assistant United States Attorney
                                                Detailee
                                                United States Attorney’s Office
                                                District of Columbia
                                                Cell No. (956) 754-0946
                                                Texas Bar Number: 24090975
                                                April.Perez@usdoj.gov
